DETAILED ACTION
	This is the second office action for US Application 16/316,745 for a Seat Adjustment Assembly and Vehicle With Adjustable Seats.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a vehicle with a plurality of ground engaging members operatively connected to a frame, a motor operatively connected to at least one of the ground engaging members, at least one rail connected to the frame, and at least a seat connected to the at least one rail, wherein the seat includes an adjustment assembly comprising at least one first and second roller connected to at least one wall of the frame and defining a cavity, the at least one rail passing through the cavity and the at least one first and second rollers being disposed generally above and below the cavity, respectively, wherein for each roller of the at least one first and second rollers, the at least one rail contacts contact surfaces of the roller, that are offset from a lateral center of the roller, and the roller and the at least one rail define a passage between the at least one rail and the lateral center of the roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632